The motion of the appellant, Vermont Electric Cooperative, Inc., to consolidate these interlocutory appeals is denied, but permission is granted to use the same brief in both appeals, and, providing that scheduling permits, to argue the appeals together.
The motion of the appellant, Vermont Electric Cooperative, Inc., to stay enforcement of the orders of the. Public Service Board dated May 21, 1979, and March 15, 1979, is denied.
Disposition of the motion to dismiss filed by Union/Butterfield Division, Litton Industrial Products, Inc., is stayed pending the filing of written memoranda by any party that may be so advised relating to the jurisdictional propriety of this interlocutory appeal, by September 20, 1979.